EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Title of the Invention, amend as:

“Charged Nanofibers


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose, teach, or suggest a nanofiber or filter comprising nanofibers, wherein the nanofibers first polymer materials and second ceramic or metal oxide ceramic materials and the second material comprises a plurality of discrete, charged domains embedded within the first material, and wherein a standard deviation of a charge density of the nanofiber is at least 50%; the nanofiber comprising highly charged domains having an average charge per unit size of at least 2 times of the average charge of the non- or low-charged matrix; the nanofiber comprises a plurality of regions having high charge density wherein the average charge density of the regions having a high charge density is at least 200% of the average net charge density of the nanofiber; or the nanofiber has a zeta potential of at least 10 mV comprising high charge density regions separated by at least 100 nm on average.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786